385 F.2d 416
UNITED STATES of America, Appellee,v.Ralph SHUE, Appellant.
No. 11442.
United States Court of Appeals Fourth Circuit.
Argued October 6, 1967.
Decided November 6, 1967.
Certiorari Denied January 15, 1968.

See 88 S. Ct. 790.
J. Patrick Adams, Greensboro, N. C., for appellant.
William H. Murdoch, U. S. Atty., H. Marshall Simpson, Asst. U. S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
We find no unreasonable search of this defendant convicted of a whisky offense.


2
On the night in question, agents, from afar, observed highly suspicious activity at the house of a codefendant. Later, they smelled the odor of illicit whisky, which, with what they observed by sight and hearing, clearly gave them probable cause to believe an illicit still was being operated and its product packaged. As one agent approached the home, he saw the defendant on the porch loading a case of whisky into an automobile. The defendant dropped the case of whisky and attempted to flee, but was captured.


3
There was no unlawful entry upon the curtilage. The earlier observations of the agents gave them ample cause to believe a felony was being committed. Had they departed to seek a search warrant, it was not unlikely that the participants and the contraband would be gone when the agents returned.


4
When they entered upon the curtilage, the defendant was in plain view on the porch. There was no search of him.


5
Affirmed.